Citation Nr: 1430931	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-46 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  

The Veteran testified at a videoconference hearing before the undersigned in April 2013.  The hearing transcript is of record.

The issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to service connection for allergies, asthma, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an initial rating in excess of 10 percent for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial rating in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal for an initial rating in excess of 10 percent for tinnitus and, hence, there remain no allegations  of errors of fact or law on this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address claimed allergies, asthma, and sleep apnea.  The Veteran contends that these disabilities are related to exposure to white phosphorous smoke bombs in service and to training in a gas chamber.  Service treatment records show that the Veteran identified being allergic to "dust, grass, or food" in an April 1982 evaluation, and the Veteran has testified to having been treated for skin allergies in service.  In light of the "low threshold" as announced in Mclendon, the Board finds that remand for a VA examination is necessary to determine if claimed allergies, asthma, and sleep apnea are related to service.

The Veteran was afforded a VA audiological examination in December 2011.  However, during an April 2013 Board videoconference hearing, the Veteran asserted that findings from the examination were inadequate, testifying that while hearing loss present in the left ear was much worse than hearing loss in the right ear, this was not what was reflected in the examination report.  Accordingly, in order to afford the Veteran every benefit of the doubt, the Board finds that an updated VA examination is necessary to help assess the current severity of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case for a VA respiratory examination to address the etiology of claimed allergies, asthma, and sleep apnea.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

a).  The VA examiner should identify any currently claimed allergic conditions and should state whether it is at least as likely as not (a 50 percent or greater probability) that claimed allergies are related to service, to include claimed in-service exposure to white phosphorus rounds or smoke bombs and gas chamber training. 

b).  The VA examiner should state whether it is at least as likely as not that asthma is related to service, to include claimed in-service exposure to white phosphorus rounds or smoke bombs and gas chamber training. 

c).  The VA examiner should state whether it is at least as likely as not that sleep apnea is related to service, to include claimed in-service exposure to white phosphorus rounds or smoke bombs and gas chamber training. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  

2.  The AOJ should refer the case for an updated VA audiological examination to determine the current severity of the Veteran's service-connected hearing loss.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was completed.  Maryland CNC and pure tone threshold testing must be performed, and the examiner must comment on all functional effects of bilateral hearing loss on social and occupational activities.  All opinions must be supported by a rationale in a typewritten report.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


